Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 1 of 14 PageID #: 352




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  Kenneth Cody Lock, II, n/k/a Pucillo,     )
                                            )
         Plaintiff,                         )
                                            )
         v.                                 )      No.    1:19-cv-285-TWP-DML
                                            )
  National Credit Systems, Inc., a          )
  Georgia corporation,                      )
                                            )
         Defendant.                         )

                        PLAINTIFF’S MEMORANDUM IN SUPPORT
                      OF MOTION TO AMEND OR ALTER JUDGMENT

         Plaintiff, Kenneth Cody Lock, II, n/k/a Pucillo (“Pucillo”), hereby submits the

  following memorandum of law in support of his motion to alter or amend, pursuant to

  Fed.R.Civ.P. Rules 59(e) and 60(b)(1-6), this Court’s order dismissing his Amened

  Complaint for lack of jurisdiction and denying as moot the parties’ Cross-Motions for

  Summary Judgment (Dkt. 55):

                                       INTRODUCTION

         Defendant, National Credit Systems, Inc. (“NCS”) sent Mr. Pucillo two letters in

  an attempt to collect a consumer debt which had been discharged in his bankruptcy. His

  Amended Complaint alleged Defendant’s collection actions destroyed the fresh start to

  which the bankruptcy code entitled him, and that he had been confused about the status

  of his bankruptcy and the impact of the letters on his credit, see, Dkt. 45-1 at ¶¶7-8; Dkt.

  24 at ¶ 11. This court found that this was “not enough to support a concrete injury”, see,

  Dkt. 55 at p. 7. In so holding, however, this Court relied primarily on inapposite cases,

  which alleged violations of the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et
Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 2 of 14 PageID #: 353




  seq., (“FDCPA”) involving nuanced ambiguities in language, not the sort of straight-

  forward violations that occurred here: the destruction of Mr. Pucillo’s fresh start, as

  guaranteed by Congress in enacting the Bankruptcy Code, as well as an invasion of his

  right to privacy, as conferred Congress in enacting the FDCPA, see, 15 U.S.C.

  §1692(a). Mr. Pucillo alleged a concrete and particularized injury-in-fact and has Article

  III standing to bring his claims under the FDCPA; thus he requests that this Court alter

  or amend its Entry, pursuant to Fed.R.Civ.P. Rules 59(e) and 60(b)(1-6), dismissing his

  complaint.

                                         ARGUMENT

         Fed.R.Civ.P. Rule 59(e) allows the movant to bring to the Court's attention

  manifest errors of law or fact or newly discovered evidence, see, Adams v. City of

  Indianapolis, 2011 U.S. Dist. LEXIS 48765, at [*2] (S.D. Ind. 2011), citing, United

  States v. Resnick, 594 F.3d 562, 568 (7th Cir. 2010). Similarly, pursuant to Fed.R.Civ.P.

  Rule 60(b)(1-6), a Court may relieve a party from a final judgment or order for multiple

  reasons, including mistake, inadvertence, surprise, or excusable neglect, or any other

  reason that justifies relief. This is especially applicable here because Plaintiff was not

  afforded the opportunity to address the recent Article III standing case decisions upon

  which this Court relied.

         Here, this Court, in denying the parties’ cross-motions for summary judgment as

  moot and dismissing this matter for lack of jurisdiction, committed manifest errors of law

  or fact, and/or mistakenly found that Mr. Pucillo’s “confusion, stress, concern, and fear”

  were not enough to support a concrete injury sufficient for Article III standing, see, Dkt.

  55 at p. 7. More specifically, the recent Seventh Circuit authority upon which this Court



                                                2
Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 3 of 14 PageID #: 354




  relied in its holding, Larkin v. Fin. Sys. of Green Bay, 982 F.3d 1060, 1066 (7th Cir.

  2020); Nettles v. Midland Funding LLC, 983 F.3d 896, 900 (7th Cir. 2020); and Gunn v.

  Thrasher, Buschmann & Voelckel, 982 F.3d 1069, 1071 (7th Cir. 2020)(see, Dkt. 55 at

  pp. 5-6) -- all failed to do more than allege violations of the FDCPA without showing how

  the violations harmed the consumer plaintiffs. Here, Mr. Pucillo’s Amended Complaint

  (Dkt. 24) set forth that his fresh start was destroyed by NCS’s false collection letter, and,

  on summary judgment, he testified that NCS’s threat -- that it was already negatively

  reporting the debt on his credit report, and payment of a discharged debt may improve

  his credit -- upset, alarmed, concerned, and even scared him, see, 45-1. Unlike the

  recent cases on Article III standing cited by this Court, which involved what might be

  considered bare procedural violations based on nuanced ambiguities in collection

  letters, the straight-forward privacy violations at issue here go directly to the harms

  Congress intended to prevent when it enacted the FDCPA.

  I.     NCS’s Violations Of The FDCPA Constitute An Injury-In-Fact That Is Both
         Concrete And Particularized.

         To establish an injury-in-fact, a plaintiff must show that he suffered “an invasion

  of a legally protected interest” that is “concrete and particularized”; this invasion must be

  “actual and imminent, not conjectural or hypothetical”, see, Larkin, 982 F.3d at 1064,

  citing, Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1548, 194 L.Ed.2d 635 (2016). A

  concrete injury must actually exist – it cannot be abstract, although concrete does not

  necessarily mean tangible, as intangible injuries can satisfy the concreteness

  requirement. Id.; see also, Larkin, 982 F.3d at 1064, citing, Spokeo, 136 S.Ct. at 1548-

  49. A particularized injury must affect the plaintiff in personal and individual way, see,

  Larkin, 982 F.3d at 1064.


                                                3
Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 4 of 14 PageID #: 355




         This Court, in finding that Mr. Pucillo failed to allege that he had been harmed in

  a way that is sufficient for Article III standing, relied on entirely distinguishable authority.

  Pennell v. Global Trust Management, 2021 U.S. App. LEXIS 7126 (7th Cir. March 11,

  2021)(Dkt. 55 at p. 5), for example, found that a consumer who alleged that a collector

  communicated with her directly in an attempt to collect a debt, after she had refused to

  pay a debt and told her creditor that she was represented by counsel as to the debt, in

  violation of §1692c(c) and §1692c(a)(2) of the FDCPA), did not sufficiently allege that

  she had been harmed for purposes of Article III standing. Pennell, however, is

  distinguishable in that it did not involve a debt discharged in bankruptcy, as does Mr.

  Pucillo’s Complaint.

         Moreover, in Pennell the Seventh Circuit failed to recognize that the plaintiff there

  had, in fact, alleged facts relating to an invasion of her privacy -- a harm that has been

  repeatedly acknowledge by the Seventh Circuit as sufficient for Article III standing, see,

  Gadelhak v. AT&T Servs., 950 F.3d 458, 461-63 (7th Cir. 2019)(unwanted and unlawful

  text messages, prohibited by the Telephone Consumer Protection Act, 47 U.S.C. § 227

  (“TCPA”), constitute an invasion of privacy recognized by Congress and sufficient for

  Article III Standing); Fox v. Dakkota Integrated Systems, 980 F.3d 1146, 1154-55 (7th

  Cir. 2020)(recognizing, in a case under Illinois’ Biometric Information Privacy Act, 740

  ILCS 14/1 et seq. (“BIPA”), that the unlawful retention of a person’s biometric data

  inflicts a privacy injury that is concrete and particularized). Although the Court in Pennell

  acknowledged that an invasion of privacy may be enough to assert a harm for Article III

  standing, see, Pennell, 2021 U.S. App. LEXIS 7126 at [*6]-[*7], it ultimately determined

  that Ms. Pennell did not explicitly allege an invasion of privacy in her complaint.



                                                 4
Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 5 of 14 PageID #: 356




          Consumers experiencing intangible, non-monetary harms, including violations of

  privacy, absolutely have Article III standing, so long as it is a harm identified by

  Congress. As the Supreme Court found in Spokeo, when evaluating whether claims

  made pursuant to the Fair Credit Reporting Act were sufficiently “concrete” for purposes

  of Article III:

           “Concrete” is not, however, necessarily synonymous with “tangible.”
          Although tangible injuries are perhaps easier to recognize, we have
          confirmed in many of our previous cases that intangible injuries can
          nevertheless be concrete.

          In determining whether an intangible harm constitutes injury in fact, both
          history and the judgment of Congress play important roles. Because the
          doctrine of standing derives from the case-or-controversy requirement,
          and because that requirement in turn is grounded in historical practice, it is
          instructive to consider whether an alleged intangible harm has a close
          relationship to a harm that has traditionally been regarded as providing a
          basis for a lawsuit in English or American courts… In addition, because
          Congress is well positioned to identify intangible harms that meet
          minimum Article III requirements, its judgment is also instructive and
          important.

  See, Spokeo, 136 S.Ct. at 1549 (internal citations omitted).

          Invasions of privacy are at the heart of statutes such as the TCPA and Illinois’

  BIPA statute – invasion of an individual’s privacy is a harm traditionally recognized at

  common law, see, e.g., Gadelhak, 950 F.3d at 462 (“In passing the [TCPA], Congress

  decided that automated telemarketing can pose this same type of harm to privacy

  interests.); Fox, 980 F.3d at 1150 (“The [Illinois ] General Assembly [in the legislative

  findings portion of BIPA] found that the public welfare, security, and safety will be

  served by regulating the collection, use, safeguarding, handling, storage, retention, and

  destruction of biometric identifiers and information.).

          Likewise, in enacting the FDCPA, Congress explicitly recognized that abusive,



                                                5
Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 6 of 14 PageID #: 357




  unlawful collection practices contribute significantly to invasions of privacy:

         (a) Abusive practices
         There is abundant evidence of the use of abusive, deceptive, and unfair
         debt collection practices by many debt collectors. Abusive debt collection
         practices contribute to the number of personal bankruptcies, to marital
         instability, to the loss of jobs, and to invasions of individual privacy.

  See, 15 U.S.C. §1692(a) (emphasis added). In fact, collection communications that

  would be a “detriment to [a consumer’s] debt-management choices”, including whether

  interest was accruing on a debt at issue, have been held to state a harm sufficient for

  Article III standing, and sufficient to withstand dismissal, see, Bazile v. Fin. Sys. of

  Green Bay, 983 F.3d 274, 281 (7th Cir. 2020).

         Congress thus addressed these invasions of individual consumer’s privacy by

  debt collectors when it enacted the FDCPA, including, § 1692c, which limits the ways in

  which a collector may contact a consumer or third-parties. For example, a debt collector

  may not contact a consumer who has refused to pay a debt, see, 15 U.S.C. § 1692c(c)

  or communicate directly with a consumer who is represented by counsel, see, 15 U.S.C.

  § 1692c(a)(2).1 Protection of consumer privacy was clearly and unequivocally one of

  Congress’s chief goals in enacting the FDCPA.

         Like the plaintiffs in Gadelhak, and Fox, the allegations of Mr. Pucillo’s complaint

  -- that NCS violated §1692c(c) by contacting him when he had clearly and unequivocally



  1. Other provisions of the FDCPA also seek to protect consumers from invasion of
  privacy, see, e.g., §1692d(3) of the FDCPA, which prohibits the publication of a list of
  consumers who allegedly refuse to pay debts; § 1692d(4) of the FDCPA, which
  prohibits the advertisement for sale of any debt to coerce payment of the debt;
  §1692e(8) of the FDCPA, which prohibits communicating or threatening to communicate
  to any person credit information which is false or should be known to be false; §1692f(7)
  of the FDCPA, which prohibits communicating with a consumer regarding a debt by
  postcard; and § 1692f(8) of the FDCPA, which prohibits using language on an envelope
  which would indicate that the sender is in the debt collection business.

                                                6
Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 7 of 14 PageID #: 358




  refused to pay a debt and had demanded that collection communications cease, by

  filing bankruptcy -- specifically set forth facts that his privacy was invaded, despite not

  having used the magic words “invasion of privacy”. And clearly, those facts show that

  Defendant NCS’s collection actions invaded Mr. Pucillo’s privacy and destroyed the

  fresh start to which he is entitled following his bankruptcy – both of which are concrete

  and particularized injuries-in-fact sufficient for Article III standing.

         Moreover, in his Amended Complaint, Mr. Pucillo sets forth that NCS “destroyed

  his fresh start” by contacting him directly, twice, in connection with the collection of a

  discharged debt, see, Dkt. 24 at ¶ 11. The “fresh start” has long been recognized as the

  main legislative purpose behind the enactment of the Bankruptcy Code. One of the

  primary purposes of the bankruptcy act is to give “to the honest but unfortunate debtor

  who surrenders for distribution the property which he owns at the time of bankruptcy, a

  new opportunity in life and a clear field for future effort, unhampered by the pressure

  and discouragement of preexisting debt.”, see, Local Loan Co. v. Hunt, 292 U.S. 234,

  244, 54 S. Ct. 695, 699 (1934); see also, Williams v. United States Fid. & Guar. Co.,

  236 U.S. 549, 554-55, 35 S. Ct. 289, 290 (1915)(“It is the purpose of the Bankrupt Act to

  convert the assets of the bankrupt into cash for distribution among creditors and then to

  relieve the honest debtor from the weight of oppressive indebtedness and permit him

  to start afresh free from the obligations and responsibilities consequent upon business

  misfortunes.)(emphasis added). Thus, the “fresh start” Congress sought to provide to

  consumers in bankruptcy, over a century ago, encompasses a right to privacy from

  collection communications regarding discharged debts, so that an unencumbered

  consumer can look forward towards his financial future.



                                                  7
Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 8 of 14 PageID #: 359




         In support of his motion for summary judgment, Mr. Pucillo provided sworn

  testimony that Defendants’ letters not only “confused and concerned” him, as to whether

  the debt had been properly discharged, but that he “feared” that if he had not been

  properly included, it would impact his credit rating. He stated that it “scared” him,

  “alarmed and upset him”, and also that it “destroyed his fresh start”, see, Dkt. 45-1, at

  ¶¶ 7-8.

         These harms -- being scared, alarmed, and upset by an unlawful collection letter

  sent despite the fact that he had refused to pay the debt, as is his right pursuant to

  §1692c(c) of the FDCPA -- constituted an injury-in-fact which is both concrete (i.e., it

  actually happened) and particularized (it happened to Mr. Pucillo). Courts within the

  Seventh Circuit, moreover, have long recognized that emotional stress damages are

  clearly recoverable under the FDCPA, see, e.g., Cannon v. SC & Assocs., 2009 U.S.

  Dist. LEXIS 73433, at [*6] (N.D. Ill. 2009)(“damages as outlined above, including

  personal humiliation, embarrassment, sleeplessness, depression and mental anguish

  or emotional stress need not be proved by expert testimony and can be sustained by

  the consumer himself”), citing, In Re: Belile, 209 B.R. 658 (Bankr. E.D.Pa. 1997)

  (awarding emotional distress damages based on a plaintiff’s testimony); see also,

  McCollough v. Johnson Rodenburg & Lauinger, LLC, 637 F.3d 939, 957-58 (9th Cir.

  2011)(upholding jury award of $250,000 for emotional distress damages to a medically

  vulnerable consumer against whom suit was filed and unreasonably pursued on a time-

  barred debt); Crossley v Lieberman,90 B.R. 682 (E.D.Pa 1988), aff'd, 868 F.2d 566

  (3rd. Cir. 1989) (emotional distress assessed at $1,000 for debt collector's violation of

  the FDCPA based on the plaintiff’s testimony), Southern Siding Company, Inc, v.



                                                8
Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 9 of 14 PageID #: 360




  Raymond, 703 So. 2d 44 (La. App., 1st Cir. 1997)(actual damages of $5,000 awarded

  to FDCPA plaintiffs for undue stress, anxiety and sleeplessness and physical injury in

  the form of depression as result of threatening letter based on plaintiffs’ testimony); and

  Vil v. Poteau (In re Poteau), 2016 Bankr. LEXIS 4095 at [*58] (Bankr. D.Mass. 2016)

  (awarding $5,000 for emotional distress, in addition to legal fees, regarding a collector’s

  violation of the discharge injunction).

  II.    Larkin, Nettles, and Gunn All Involved Nuanced Ambiguities Regarding
         Alleged Violations Of The FDCPA, And The Plaintiffs In Those Cases Failed
         To Allege How They Were Harmed.

         The alleged of violations of the FDCPA in Larkin, Nettles and Gunn are simply

  not the same as the destruction of Mr. Pucillo’s peace of mind and fresh start after his

  bankruptcy at issue here. In Larkin, the consumer plaintiffs received collection letters

  that contained the statement: "You want to be worthy of the faith put in you by your

  creditor ... We are interested in you preserving a good credit rating with the above

  creditor.", see, Larkin, 982 F.3d at 1063. While the plaintiffs alleged that the phrase was

  false, deceptive, or misleading, or otherwise unfair or unconscionable, in violation of §

  1692e and § 1692f of the FDCPA, neither consumers’ complaints, nor any of the

  dismissal briefs or appellate briefs “made [any] effort to articulate an injury of any kind,

  either tangible or intangible, from the violation”, see, Larkin, 982 F.3d at 1066.

         Similarly, in Nettles, a consumer alleged that a collector violated §§ 1692e and

  1692f when it overstated the amount of a debt in a collection letter, but failed to state

  how (if at all) this overstatement harmed her, admitting on appeal that it did not affect

  her at all, see, Nettles, 983 F.3d at 900. Finally, in Gunn, the consumer alleged that a

  letter attempting to collect a debt on behalf of a home owners’ association threatened



                                                9
Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 10 of 14 PageID #: 361




  foreclosure when, in fact, it only intended to file a lawsuit for breach or contract, in

  violation of §1692e of the FDCPA, see, Gunn, 982 F.3d at 1070. The plaintiffs in Gunn,

  however, failed to allege any harm at all in their complaint and argued, in supplemental

  briefing on Article III requested by the Court after oral argument, that they had been

  harmed by the letter only because it “annoyed or intimidated” them, see, Gunn, 982

  F.3d at 1071. The Seventh Circuit specifically noted that “annoyance and intimidation”,

  compared to the harm of invasion of privacy for which Article III standing was sufficient

  in Gadelhak, is not enough, see, Id. Unlike Larkin, Nettles, and Gunn, Mr. Pucillo

  alleged that NCS violated his right to be left alone, pursuant to §1692c(c) of the FDCPA,

  regarding a debt which had been discharged in his bankruptcy and that his right to a

  fresh start after his bankruptcy had been destroyed; his allegations against NCS

  involved a direct harm to his privacy and his right to a fresh start; he has Article III

  standing to bring his claims.

  III.   NCS’s Illusory Promise To Stop Communicating Negative Credit
         Information To Third Parties – Despite The Fact That It Could Not Have
         Been Lawfully Reported -- Was A Threat To Mr. Pucillo’s Privacy, And It
         Harmed Him In A Way That Congress Sought To Prevent.

         Section 1692e, prohibits a collector from communicating false information

  regarding a debt, including communications made both directly to the consumer, as well

  as communications to third parties, such as credit reporting agencies, see, 15 U.S.C.

  §1692e, 15 U.S.C. §1692e(8). Moreover, §1692e(5) specifically prohibits debt collectors

  from “threat[ening] to take any action that cannot legally be taken or that is not intended

  to be taken”, see, 15 U.S.C. §1692e(5). Moreover, false/illusory promises regarding

  credit reporting have been held to violate the FDCPA, see, e.g., Pittman v. Jefferson

  Capital Sys., 2017 U.S. Dist. LEXIS 38484, at [*9] (S.D. Ind. 2017)(Dinsmore, J.); see


                                                10
Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 11 of 14 PageID #: 362




  also, Gonzales v. Arrow Financial Services, 660 F.3d 1055, 1062-63 (9th Cir.

  2011)(holding that the nearly identical phrase: “Upon receipt of the settlement amount

  and clearance of funds, and if we are reporting the account, the appropriate credit

  bureaus will be notified that this account has been settled”, implied to an

  unsophisticated consumer that “under some set of circumstances applicable to the

  recipient, [the debt collector] could and would report the account”, which the Court found

  to be materially misleading, despite the fact that it used conditional language.).

         Here, Defendant NCS’s promise to “update credit data it may have been

  reporting” told Mr. Pucillo that, under some set of circumstances, it could or perhaps

  already had placed a negative mark on his credit regarding a debt that had been

  discharged in bankruptcy. No credit report had occurred, but Mr. Pucillo did not know

  this when he received both of NCS’s letters, and he was upset and scared by the

  possibility that his credit reputation would be impacted, see, Dkt. 45-1 at ¶¶7, 8. This is

  particularly concerning for any consumer who has had to file bankruptcy and is

  attempting to re-build their credit. NCS’s statement told Mr. Pucillo that false information

  about him had potentially been shared with third-parties via credit reporting, thus also

  creating an invasion of privacy and/or the threat of an invasion of privacy. Mr. Pucillo’s

  claim that Defendant NCS violated §1692e, by threatening to use unlawful, false credit

  reporting to a third party, involved an invasion of privacy. This harmed Mr. Pucillo, a

  harm that resulted in a concrete and particularized injury-in-fact, as recognized by the

  Seventh Circuit, see, Gadelhak, 950 F.3d at 461-63, Fox, 980 F.3d at 1154-55.

  Attempting to collect debts subject to or discharged by bankruptcy, moreover, have

  been long-held by the Seventh Circuit to constitute concrete, material harms, see,



                                               11
Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 12 of 14 PageID #: 363




  Randolph v. IMBS, 368 F.3d 726, 729-33 (7th Cir. 2004). Mr. Pucillo has Article III

  standing.

                                        CONCLUSION

         Plaintiff Pucillo set forth facts in his Complaint, and in support of his cross motion

  for summary judgment, which unequivocally showed that his right to a fresh start in filing

  bankruptcy had been destroyed by Defendant NCS’s unlawful collection actions and

  that his privacy had been invaded. As such, he has, in fact, suffered an injury-in-fact

  that was both concrete and particularized and, thus, he has Article III standing. This

  Court’s dismissal for lack of standing fails to acknowledge that protecting consumers

  from such invasions of privacy was one of Congress’ main goals in enacting the

  FDCPA. This Court should alter or amend, or grant Plaintiff relief from, its dismissal this

  matter for lack of jurisdiction (Dkt. 55) and, instead, grant summary judgment in favor of

  Plaintiff on the basis of Defendant’s unlawful collection actions.

                                                    Respectfully submitted,

                                                    Kenneth Cody Lock, II, n/k/a Pucillo,

                                                    By: /s/ David J. Philipps________
                                                    One of Plaintiff’s Attorneys
  Dated: April 13, 2021

  David J. Philipps      (Ill. Bar No. 06196285)
  Mary E. Philipps       (Ill. Bar No. 06197113)
  Angie K. Robertson (Ill. Bar No. 06302858)
  Philipps & Philipps, Ltd.
  9760 S. Roberts Road
  Suite One
  Palos Hills, Illinois 60465
  (708) 974-2900
  (708) 974-2907 (FAX)
  davephilipps@aol.com
  mephilipps@aol.com
  angie@philippslegal.com


                                               12
Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 13 of 14 PageID #: 364




  John T. Steinkamp
  John Steinkamp & Associates
  5214 S. East Street
  Suite D-1
  Indianapolis, IN 46227
  (317) 780-8300
  (317) 217-1320 (FAX)
  john@johnsteinkampandassociates




                                       13
Case 1:19-cv-00285-TWP-DML Document 58 Filed 04/13/21 Page 14 of 14 PageID #: 365




                                  CERTIFICATE OF SERVICE

         I, David J. Philipps, certify that on April 13, 2021, a copy of the foregoing
  Plaintiff’s Motion to Alter or Amend Judgement, was filed electronically. was filed
  electronically. Notice of this filing will be sent to the following parties by operation of the
  Court’s electronic filing system. Parties may access this filing through the Court’s
  system.


  Katrina M. Demarte                          kdemarte@demartelaw.com
  Demarte Law PLLC
  39555 Orchard Hill Place
  Suite 600 PMB 6338
  Novi, Michigan 48375

  John T. Steinkamp                           john@johnsteinkampandassociates.com
  John Steinkamp & Associates
  5214 S. East Street
  Suite D1
  Indianapolis, Indiana 46227



  /s/ David J. Philipps
  David J. Philipps      (Ill. Bar No. 06196285)
  Philipps & Philipps, Ltd.
  9760 S. Roberts Road
  Suite One
  Palos Hills, Illinois 60465
  (708) 974-2900
  (708) 974-2907 (FAX)
  davephilipps@aol.com




                                                14
